Exhibit GUARANTY AND COLLATERAL AGREEMENT dated as of February 27, 2009 made by NORTHERN OIL AND GAS, INC. and EACH OF THE OTHER GRANTORS (AS DEFINED HEREIN) in favor of CIT CAPITAL USA INC., as Administrative Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01Definitions.[INSERT PAGE NUMBER] Section 1.02Other Definitional Provisions[INSERT PAGE NUMBER] Section 1.03Rules of Interpretation[INSERT PAGE NUMBER] ARTICLE II GUARANTEE Section 2.01Guarantee.[INSERT PAGE NUMBER] Section 2.02Right of Contribution[INSERT PAGE NUMBER] Section 2.03No Subrogation[INSERT PAGE NUMBER] Section 2.04Guaranty Amendments, Etc. with respect to the Borrower Obligations[INSERT PAGE NUMBER] Section 2.05Waivers[INSERT PAGE NUMBER] Section 2.06Guaranty Absolute and Unconditional.[INSERT PAGE NUMBER] Section 2.07Reinstatement[INSERT PAGE NUMBER] Section 2.08Payments[INSERT PAGE NUMBER] ARTICLE III GRANT OF SECURITY INTEREST Section 3.01Grant of Security Interest[INSERT PAGE NUMBER] Section 3.02Transfer of Pledged Securities[INSERT PAGE NUMBER] ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.01Representations in Credit Agreement[INSERT PAGE NUMBER] Section 4.02Title; No Other Liens[INSERT PAGE NUMBER] Section 4.03Perfected First Priority Liens[INSERT PAGE NUMBER] Section 4.04Grantor Information[INSERT PAGE NUMBER] Section 4.05Inventory and Equipment[INSERT PAGE NUMBER] Section 4.06Deposit Accounts[INSERT PAGE NUMBER] Section 4.07Farm Products[INSERT PAGE NUMBER] Section 4.08Investment Property.[INSERT PAGE NUMBER] Section 4.09Receivables.[INSERT PAGE NUMBER] Section 4.10Contracts.[INSERT PAGE NUMBER] Section 4.11Intellectual Property.[INSERT PAGE NUMBER] Section 4.12Commercial Tort Claims.[INSERT PAGE NUMBER] Section 4.13Benefit to the Guarantors[INSERT PAGE NUMBER] ARTICLE V COVENANTS Section 5.01Covenants and Events of Default in Credit Agreement[INSERT PAGE NUMBER] Section 5.02Delivery of Instruments, Certificated Securities and Chattel Paper[INSERT PAGE NUMBER] i Section 5.03Payment of Obligations[INSERT PAGE NUMBER] Section 5.04Maintenance of Perfected Security Interest; Further Documentation.[INSERT PAGE NUMBER] Section 5.05Changes in Locations, Name, Etc[INSERT PAGE NUMBER] Section 5.06Notices[INSERT PAGE NUMBER] Section 5.07Investment Property.[INSERT PAGE NUMBER] Section 5.08Intellectual Property.[INSERT PAGE NUMBER] Section 5.09Commercial Tort Claims[INSERT PAGE NUMBER] ARTICLE VI REMEDIAL PROVISIONS Section 6.01Certain Matters Relating to Receivables.[INSERT PAGE NUMBER] Section 6.02Communications with Obligors; Grantors Remain Liable.[INSERT PAGE NUMBER] Section 6.03Pledged Securities.[INSERT PAGE NUMBER] Section 6.04Proceeds to be Turned Over to Administrative Agent[INSERT PAGE NUMBER] Section 6.05Application of Proceeds[INSERT PAGE NUMBER] Section 6.06Code and Other Remedies.[INSERT PAGE NUMBER] Section 6.07Securities Laws.[INSERT PAGE NUMBER] Section 6.08Waiver; Deficiency[INSERT PAGE NUMBER] Section 6.09Non-Judicial Enforcement[INSERT PAGE NUMBER] ARTICLE VII THE ADMINISTRATIVE AGENT Section 7.01Administrative Agent’s Appointment as Attorney-in-Fact, Etc.[INSERT PAGE NUMBER] Section 7.02Duty of Administrative Agent[INSERT PAGE NUMBER] Section 7.03Execution of Financing Statements[INSERT PAGE NUMBER] Section 7.04Authority of Administrative Agent[INSERT PAGE NUMBER] ARTICLE VIII SUBORDINATION OF INDEBTEDNESS Section 8.01Subordination of All Grantor Claims[INSERT PAGE NUMBER] Section 8.02Claims in Bankruptcy[INSERT PAGE NUMBER] Section 8.03Payments Held in Trust[INSERT PAGE NUMBER] Section 8.04Liens Subordinate[INSERT PAGE NUMBER] Section 8.05Notation of Records[INSERT PAGE NUMBER] ARTICLE IX MISCELLANEOUS Section 9.01No Waiver by Course of Conduct; Cumulative Remedies[INSERT PAGE NUMBER] Section 9.02Notices[INSERT PAGE NUMBER] Section 9.03Enforcement Expenses; Indemnities.[INSERT PAGE NUMBER] Section 9.04Amendments in Writing[INSERT PAGE NUMBER] Section 9.05Successors and Assigns[INSERT PAGE NUMBER] Section 9.06Survival; Revival; Reinstatement.[INSERT PAGE NUMBER] Section 9.07Counterparts; Integration; Effectiveness.[INSERT PAGE NUMBER] Section 9.08Severability[INSERT PAGE NUMBER] Section 9.09Set-Off[INSERT PAGE NUMBER] Section 9.10Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.[INSERT PAGE NUMBER] ii Section 9.11Headings[INSERT PAGE NUMBER] Section 9.12Acknowledgments[INSERT PAGE NUMBER] Section 9.13Additional Grantors and Additional Pledged Securities[INSERT PAGE NUMBER] Section 9.14Releases.[INSERT PAGE NUMBER] Section 9.15Acceptance[INSERT PAGE NUMBER] iii SCHEDULES: 1Notice Addresses 2Investment Property 3Perfection Matters 4Location of Jurisdiction of Organization and Chief Executive Office 5Inventory and Equipment Locations 6Intellectual Property 7Existing Permitted Financing Statements 8Deposit Accounts ANNEXES: IForm of Acknowledgment and Consent IIForm of Assumption Agreement IIIForm of Supplement iv This GUARANTY AND COLLATERAL AGREEMENT, dated as of February 27, 2009, is made by Northern Oil and Gas, Inc., a Nevada corporation (the “Borrower”), and each of the other signatories hereto (the Borrower and each of the other signatories hereto, together with any Subsidiary of the Borrower that becomes a party hereto from time to time after the date hereof, the “Grantors”) in favor of CIT Capital USA Inc., as administrative agent (in such capacity, together with its successors in such capacity, the “Administrative Agent”) for the banks and other financial institutions (the “Lenders”) from time to time parties to the Credit Agreement, dated as of February 27, 2009 (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”), among the Borrower, the Administrative Agent and the Lenders. R E C I T A L S A.It is a condition precedent to the obligation of the Lenders to make their respective loans to and extensions of credit on behalf of the Borrower under the Credit Agreement that the Grantors shall have executed and delivered this Agreement to the Administrative Agent for the ratable benefit of the Lenders. B.Now, therefore, in consideration of the premises herein and to induce the Administrative Agent and the Lenders to enter into the Credit Agreement and to induce the Lenders to make their respective loans to and extensions of credit on behalf of the Borrower thereunder, each Grantor hereby agrees with the Administrative Agent, for the ratable benefit of the Lenders, as follows: ARTICLE I Definitions Section 1.01Definitions. (a)Unless otherwise defined herein, terms defined in the Credit Agreement and used herein have the meanings given to them in the Credit Agreement, and all uncapitalized terms which are defined in the UCC (as defined herein) on the date hereof are used herein as so defined. (b)The following terms are used herein as defined in the UCC on the date hereof:Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims, Contracts, Documents, Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General Intangibles,Instruments, Inventory, Letter-of-Credit Rights, Proceeds, Supporting Obligations, and Tangible Chattel Paper. (c)The following terms have the following meanings: “Acknowledgment and Consent” means an Acknowledgement and Consent substantially in the form attached hereto as Annex I. “Administrative Agent” has the meaning assigned such term in the Preamble. “Agreement” means this Guaranty and Collateral Agreement, as the same may be amended, restated, supplemented or otherwise modified from time to time. “Assumption Agreement” means an Assumption Agreement substantially in the form attached hereto as Annex
